DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/978,676, application filed on 09/04/2020, and Preliminary Amendment subsequently filed on 09/04/2020.  In the Amendment, Applicant has canceled claims 1-10 and presented claims 11-30 as new.  Claims 11-30 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 09/04/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

6.          Claim(s) 11-30 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Garcia et al. (US PG Pub No. 2017/0253129).

7.          With respect to claims 11 and 23, Garcia teaches:
at least one charging coil and a temperature-control assembly comprising a fluid pipe, through which a liquid fluid is flowable (induction device for generating/providing energy for a vehicle; having or guiding a cooling fluid, Abstract), 
the at least one charging coil being inductively couplable to a primary coil such that a battery can be inductively charged (induction device for charging a battery of a vehicle, Abstract; receiving magnetic field to produce energy, Abstract; see inductive power transfer, Abstract; induction device for generating/providing energy for a vehicle), 
the at least one charging coil heat-transmittingly connected to the fluid pipe of the temperature-control assembly such that the waste heat from the at least one charging coil can be transmitted to the fluid in the fluid pipe of the temperature-control assembly (see heat conducting paste, para 43; see heat transfer to the first cooling structure, para 12; 27, 32, 36, 38), 
a metal shielding plate for shielding electromagnetic field emissions, and a ferrite assembly for directing an electromagnetic alternating field, the metal shielding plate and the ferrite assembly arranged on a vehicle side on the at least one charging coil (shielding material made of metal to shield the area beyond the induction energy transfer receiving unit, para 23-25), 
wherein the at least one charging coil is arranged in the fluid pipe of the temperature-control assembly such that the fluid can flow around the at least one charging coil on all sides such that the waste heat generated in the at least one charging coil can be discharged directly to the fluid in the fluid pipe (magnetic material that can be ferrite 185 which is sandwiched between the coils 131 and the fluid cooling structure 181, see Fig 11 showing secondary receiver side induction transfer assembly, see para 99-105, see para 43; see cooling fluid structure 181 secured to ferrite magnet material 185, as shown in Fig 11), and 
wherein the at least one charging coil is secured in the fluid pipe of the temperature-control assembly directly to the fluid pipe or via a retaining device (see magnetic material that can be ferrite 185 which is sandwiched between the coils 131 and the fluid cooling structure 181, see Fig 11 showing secondary receiver side induction transfer assembly, see para 99-105, see para 43; see cooling fluid structure 181 secured to ferrite magnet material 185, as shown in Fig 11).

8.          With respect to claims 12 and 24, Garcia teaches:
the ferrite assembly is arranged in the fluid pipe of the temperature-control assembly such that the fluid can flow around the ferrite assembly on all sides, and the ferrite assembly in the fluid pipe is secured directly to the fluid pipe or via a retaining device (see magnetic material that can be ferrite 185 which is sandwiched between the coils 131 and the fluid cooling structure 181, see Fig 11 showing secondary receiver side induction transfer assembly, see para 99-105, see para 43; see cooling fluid structure 181 secured to ferrite magnet material 185, as shown in Fig 11).

9.          With respect to claims 13 and 25, Garcia teaches:
the fluid pipe has a shell-shaped metallic cover and a shell-shaped lower shell that are secured to one another in a fluid-tight manner, and on the vehicle side, the shell-shaped metallic cover encloses the at least one charging coil towards the shell-shaped lower shell, and provides the metal shielding plate (see plate material made from plastic, para 45; see layer 201 of Fig 11, attached or secured to the cooling fluid line, grooves and inserted conduits in each groove to create a turbulent flow of cooling material, para 33-36).

10.          With respect to claims 14 and 26, Garcia teaches:
at least one of an oscillating circuit unit and a power electronics unit (see para 30-36, 81-87, 90-96, power electronics circuit and inductive power circuit, para 30-36, 81-87, 90-96).

11.          With respect to claims 15 and 27, Garcia teaches:
wherein the at least one of the oscillating circuit unit and the power electronics unit are secured on the vehicle side or on a charging coil side on the metal shielding plate (see para 30-36, 81-87, 90-96, power electronics circuit and inductive power circuit, para 30-36, 81-87, 90-96).

12.          With respect to claims 16 and 28, Garcia teaches:
wherein: the at least one of the oscillating circuit unit and the power electronics unit are arranged in the fluid pipe of the temperature-control assembly such that the fluid can flow around them on all sides, and the at least one of the oscillating circuit unit and the power electronics unit in the fluid pipe are secured directly to the fluid pipe or via a retaining device (shielding material made of metal to shield the area beyond the induction energy transfer receiving unit, para 23-25).

13.          With respect to claims 17 and 30, Garcia teaches:
wherein at least one of: the at least one charging coil is electrically insulated from the fluid, and the fluid flowing in the fluid pipe is an electrical insulator (see electrically insulated conducting parts, para 25).

14.          With respect to claim 18, Garcia teaches:
wherein the at least one charging coil is conductively connected to the battery such that a battery direct current flows through the at least one charging coil, and the at least one charging coil forms a resistance heater for heating the fluid, which flows around the at least one charging coil in the fluid pipe (see magnetic material that can be ferrite 185 which is sandwiched between the coils 131 and the fluid cooling structure 181, see Fig 11 showing secondary receiver side induction transfer assembly, see para 99-105, see para 43; see cooling fluid structure 181 secured to ferrite magnet material 185, as shown in Fig 11).

15.          With respect to claims 19 and 29, Garcia teaches:
wherein the at least one of the oscillating circuit unit and the power electronics unit are arranged upstream of the at least one charging coil in the fluid pipe such that the fluid in the fluid pipe can flow around the at least one of the oscillating circuit unit and the power electronics unit upstream of the at least one charging coil (see magnetic material that can be ferrite 185 which is sandwiched between the coils 131 and the fluid cooling structure 181, see Fig 11 showing secondary receiver side induction transfer assembly, see para 99-105, see para 43; see cooling fluid structure 181 secured to ferrite magnet material 185, as shown in Fig 11).

16.          With respect to claim 20, Garcia teaches:
wherein: the fluid is capable of flowing through the fluid pipe of the temperature-control assembly from a fluid inlet to a fluid outlet, and the temperature-control assembly is capable of being fluidically connected to a vehicle cooling system via the fluid inlet and via the fluid outlet of the fluid pipe (see magnetic material that can be ferrite 185 which is sandwiched between the coils 131 and the fluid cooling structure 181, see Fig 11 showing secondary receiver side induction transfer assembly, see para 99-105, see para 43; see cooling fluid structure 181 secured to ferrite magnet material 185, as shown in Fig 11).

17.          With respect to claim 21, Garcia teaches:
(see magnetic material that can be ferrite 185 which is sandwiched between the coils 131 and the fluid cooling structure 181, see Fig 11 showing secondary receiver side induction transfer assembly, see para 99-105, see para 43; see cooling fluid structure 181 secured to ferrite magnet material 185, as shown in Fig 11).

18.          With respect to claim 22, Garcia teaches:
wherein the at least one of the oscillating circuit unit and the power electronics unit are electrically insulated from the fluid (see insulation from conducting parts, insulated from cooling structure, para 25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851